STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 19, 2017
               Plaintiff-Appellee,

v                                                                    No. 334470
                                                                     Calhoun Circuit Court
MARKESSE JAMES IRBY,                                                 LC No. 2016-000254-FC

               Defendant-Appellant.


Before: MURPHY, P.J., and KELLY and SWARTZLE, JJ.

PER CURIAM.

        Defendant, Markesse James Irby, appeals as of right his convictions for armed robbery,
MCL 750.529; assault with intent to commit murder, MCL 750.83; receiving and concealing a
stolen firearm, MCL 750.535b; and three counts of possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant as
a fourth-offense habitual offender, MCL 769.12, to concurrent terms of 47 to 80 years’
imprisonment for the armed robbery conviction; 62 to 95 years’ imprisonment for the assault
with intent to murder conviction; and 6 to 20 years’ imprisonment for the receiving and
concealing a stolen firearm conviction; all to be served consecutive to the concurrent sentences
of 2 years’ imprisonment for the three felony-firearm convictions. We affirm.

                            I. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues that the evidence introduced at trial was insufficient to support his
convictions. Defendant argues only that the evidence was insufficient to prove his identity as the
person who shot and robbed the victim.

        We review de novo a claim challenging the sufficiency of the evidence in a criminal case.
People v Bailey, 310 Mich. App. 703, 713; 873 NW2d 855 (2015). “To determine whether the
prosecutor has presented sufficient evidence to sustain a conviction, we review the evidence in
the light most favorable to the prosecutor and determine whether a rational trier of fact could find
the defendant guilty beyond a reasonable doubt.” People v Smith-Anthony, 494 Mich. 669, 676;
837 NW2d 415 (2013) (internal quotation marks and citation omitted). In our review, we “draw
all reasonable inferences and make credibility choices in support of the jury verdict.” People v
Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000). “Circumstantial evidence and reasonable
inferences arising from that evidence can constitute satisfactory proof of the elements of a
crime.” People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999) (internal quotation marks
                                                -1-
and citation omitted). “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App.
341, 356; 749 NW2d 753 (2008).

        The victim was shot through the left eye with a nine-millimeter handgun outside of a
convenience store he operated. Although the victim was not killed by the gunshot wound, the
victim could not provide a description to police because the wound rendered him brain-dead such
that he “never woke up” from the attack. A witness who lived near the convenience store heard
the gunshot and saw a person wearing a “bluish-looking hoodie” fleeing the crime scene.
Several other witnesses saw a person wearing a dark jacket with a hood running through the
neighborhood near the crime scene.

        Police used a canine officer to trace the perpetrator’s route. Along that route, police
found a discarded jacket with a hood and a pair of gloves. Testing performed by the Michigan
State Police (MSP) uncovered DNA matching defendant’s DNA profile on both articles of
clothing. Later on the perpetrator’s flight path, police found a nine-millimeter handgun. This
handgun was also tested by the MSP. Ballistic testing confirmed that the handgun was used to
shoot the victim, and DNA testing of the handgun uncovered DNA matching defendant’s DNA
profile, among other profiles. A search of the handgun’s serial number uncovered that the
handgun had been stolen.

        Regarding the handgun, defendant argues that because multiple DNA profiles were
present on it, and because police did not perform a gunshot-residue test on defendant to
determine if he had shot a firearm that day, the evidence was insufficient to prove he was the
perpetrator. Yet, the prosecution is not required to negate every theory of innocence. Nowack,
462 Mich. at 400. Moreover, other evidence pointed to defendant as the perpetrator. When
defendant was taken into custody, police found a bag of nine-millimeter ammunition and $700
on defendant’s person. The canine officer located the victim’s wallet on the perpetrator’s flight
path. The $700 found on defendant was consistent with the amount of cash the victim usually
carried on him, and the victim was found with a substantially smaller amount of cash when
police responded to the shooting. The nine-millimeter ammunition was consistent with the
handgun found by police.

       Reviewing the above evidence in the light most favorable to the prosecutor, Smith-
Anthony, 494 Mich. at 676, and drawing all reasonable inferences and making credibility choices
in support of the jury verdict, Nowack, 462 Mich. at 400, we conclude that the circumstantial
evidence presented at trial was sufficient for a rational jury to conclude that defendant was the
person who shot and robbed the victim.

                                      II. SENTENCING

       Defendant next argues that he was unreasonably sentenced to a term of 62 to 95 years’
imprisonment for the assault with intent to commit murder offense and 47 to 80 years’
imprisonment for the armed robbery offense.

       Defendant argues that he was only 21 years old at the time of his sentencing, that the
sentence imposed will keep him in prison until age 83, and that the sentence is therefore
unreasonable. That a young defendant may spend the majority, or remainder, of his life behind

                                               -2-
bars, does not necessarily render his sentence unreasonable, especially for particularly serious
crimes. See People v Bowling, 299 Mich. App. 552, 558-559; 830 NW2d 800 (2013). Despite his
young age, defendant was a fourth-offense habitual offender. Defendant robbed the victim at
gunpoint and shot the victim in the face, rendering the victim brain-dead. It is not lost on this
Court that, if not for the victim’s family’s decision to keep the victim medically alive, defendant
would likely have faced a charge of felony-murder and a possible life sentence. Defendant’s
sentences are long, but they are proportionate to the seriousness of defendant’s crime and his
criminal history.

        More importantly, defendant’s sentences were each within the recommended guidelines
range. “When a trial court does not depart from the recommended minimum sentencing range,
the minimum sentence must be affirmed unless there was an error in scoring or the trial court
relied on inaccurate information.” People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173
(2016). Because defendant does not argue that his sentence was the product of scoring error or
inaccurate information, defendant is not entitled to reasonableness review. Therefore, we affirm
defendant’s sentence.

       Affirmed.



                                                            /s/ William B. Murphy
                                                            /s/ Michael J. Kelly
                                                            /s/ Brock A. Swartzle




                                                -3-